Title: To Thomas Jefferson from William Short, 30 September 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Sep. 30—08
                  
                  Mr Hare who is going to Washington wishes to have the honor of being introduced to you. I am extremely happy that he furnishes me this occasion of testifying the sincere regard I have for him, as I value him highly & have long considered him among my first & most worthy friends here. He is also an officer & a distinguished member of the Philosophical Society over which you preside. It is with real satisfaction that I add that Mr Hare’s genius & application marked him several years ago as a conspicuous laborer in that field of science which is so much explored & cultivated by the Philosophers of the old world. His discovery in the increase of heat & its operation on those bodies least sensible to it, made him to be noticed in the most honorable manner by the authors of the Annals of chymistry & obtained from them one of the few compliments paid to this our new world. Mr Hare is also engaged in applying his philosophical mind to the improvement of a very important domestic manufacture, & pursues it with skill & industry—Thus whilst he procures honor to his country among the men of science, he renders himself at the same time an useful citizen. In both characters I know that he will meet your approbation, & I am sure you will have pleasure in shewing it to him. I have great gratification therefore in presenting him to you—& I take the occasion of repeating to you the assurances of those sentiments with which I have the honor to be, dear Sir, most sincerely Your friend & servant
                  
                     W: Short 
                     
                  
               